DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 9/21/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.

Information Disclosure Statement
The information disclosure statements (IDSs) dated 3/29/2021, 8/3/2021, and 7/20/2022 have been received and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (U.S. 6,024,124) in view of Eitner (U.S. 2,819,914).
Braun discloses a single-use aseptic fluid coupling device (the recitation of “single-use” is an intended use in the preamble which has not been given patentable weight), comprising: a male coupling (42) comprising: a male housing (88) defining an internal space and a longitudinal axis; and a male coupling valve member (102) within the internal space and slidable relative to the male housing along the longitudinal axis of the male housing from an open position to a closed position; and a female coupling (44) releasably coupled to the male coupling component and comprising: a female housing (46)  defining an internal space and a longitudinal axis; and a stem (68) fixedly coupled to the female housing and extending along the longitudinal axis of the female housing, the stem having a front surface (the surface near 70 directed to the right in fig. 1 toward 42) facing the male coupling valve member, the stem defining an open bore (74) extending longitudinally and one or more lateral openings (76) fluidly coupling the open bore and the internal space of the male housing such that an open flow path extends through the female coupling and the male coupling while they are releasably coupled to each other (fig. 3).
Braun does not appear to disclose an elastomeric seal disposed on the front surface of the stem such that the male coupling valve member is abutting the elastomeric seal.
Eitner teaches it was known in the art to have an elastomeric seal (64, see col. 3, ll. 13-17 describing 64 as being a material similar to 36 and 38 and col. 2, ll. 51-62 describing the material as being synthetic rubber) that is on a front face of a coupling member with a valve (see fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Braun by having an elastomeric seal on the front face of the stem as taught by Eitner in order to provide a more cushioned contact between the male and female members so that there is not hard surface to surface contact when the valves are coupled which could lead to unwanted premature wear/cracking/failure.
Regarding claim 2, Braun as modified further discloses wherein the front surface of the stem is planar (see fig. 1 and 9).
Regarding claim 3, Braun as modified further discloses wherein the front surface of the stem defines an opening (the opening best shown in fig. 9 near numeral 70 that has a curved bottom to the left).
Regarding claim 5, Braun as modified further discloses wherein a spring (104) in the internal space of the male housing moves the male coupling valve member to the closed position in response to uncoupling the male and female couplings from each other.
Regarding claim 6, Braun as modified further discloses wherein the male coupling valve member locks in the closed position in response to moving to the closed position (as the claim is described in functional language and does not provide detail of structure for the locking or what type of locking is being performed, the spring 104 that biases the valve closed in the uncoupled position is interpreted to “lock” the valve in the closed position as the valve is unable to move unless an external force is applied).
Regarding claim 10, Braun as modified further discloses wherein the male and female couplings can be uncoupled from each other by simultaneously rotating and translating the male coupling relative to the female coupling (the claim is not seen to require both a rotation and a translation to uncouple the male and female couplings as the claim uses the term “can”, see col. 13, ll. 26-29 stating that the two coupling are free to rotate relative to each other, also see col. 12, ll. 57 – col. 13, ll. 5 describing the uncoupling process and the notoriously old and well known method of moving a male and female coupler linearly to both couple and uncouple the assembly).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of Eitner as applied to claim 3 above, and further in view of Giesler et al. (U.S. 6,237,631).
Braun as modified discloses the claimed invention but does not appear to disclose the male coupling including a projection that extends through the elastomeric seal and into the opening.
Giesler teaches it was known in the art to have a coupling assembly with a projection (at 106 in fig. 3) and opening (at the end of the lead line for numeral 76 in fig. 1) with the projection extending into the opening (fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Braun by having a projection that extends into the opening as taught by Giesler in order to assist in aligning the couplings when connecting and help center the couplings to connect and provide a stronger engagement once connected.  It is further noted the projection will extend through the elastomeric seal that resides at the front face of Braun as taught above by Eitner.

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, there is no readily apparent motivation to include a tear-away sleeve that is coupled to the male and female couplings while they are connected.  This would prevent the ability to quickly uncouple the male and female members and, due to the overall shape of the coupling assembly of Braun, would require substantial reconstruction.  The term “tear-away sleeve” is interpreted to require a sleeve with a specific feature that allows the sleeve to be torn by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacques (U.S. 1,871,370) discloses a coupling with a protruding end portion on a male end at 33 with a longitudinal internal bore and is seen to be pertinent to the applicant’s disclosure and claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753